Citation Nr: 0007864	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder with social phobia, currently evaluated 
at 50 percent.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from February 1962 to 
February 1964.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in White River Junction, 
Vermont.  


REMAND

The veteran contends his service-connected psychiatric 
disability has increased in severity and warrants a higher 
disability evaluation.  An allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 631-32 (1992).  The 
veteran's contention, alone, is therefore sufficient to well 
ground his claim.  Once a well-grounded claim has been 
submitted, the VA has a duty to assist the veteran in 
developing the facts pertinent to his claim.  This duty to 
assist includes affording the veteran a medical examination 
contemporaneous with his claim.  

In this regard, the Board observes that the veteran has not 
been afforded a medical examination of his service-connected 
psychiatric disorder since September 1997.  In December 1997, 
three months after this VA mental examination was conducted, 
the veteran claimed that his disability had become more 
severe.  In March 1998, the veteran underwent a VA prisoner 
of war protocol examination.  The report of this examination 
was prepared by a social worker and does not contain findings 
from a mental status evaluation, which are necessary to 
evaluate the severity of the veteran's service-connected 
psychiatric disability.  As such, the Board finds that a VA 
mental examination is necessary prior to further appellate 
review of the veteran's claims for an increased evaluation 
for a psychiatric disorder and for a total disability 
evaluation based on individual unemployability.  


This case is REMANDED to the RO for the following 
development:  

1.  The RO should contact the veteran and 
ask him to specify the names and 
addresses of all health care providers 
who have treated his service-connected 
psychiatric disability since the most 
recent medical evidence of record dated 
in February 1998.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment.  

2.  The RO should afford the veteran a VA 
examination by a psychiatrist to 
ascertain the severity and manifestations 
of his major depressive disorder with 
social phobia.  Prior to the examination, 
the RO should provide the examiner with 
the veteran's claims file and a copy of 
this Remand for review.  The examiner 
should conduct any and all indicated 
evaluations, studies and tests deemed 
necessary, and report all complaints and 
clinical findings in detail.  The 
examiner should then assess the severity 
of the veteran's service-connected 
psychiatric disability and discuss, 
utilizing the nomenclature of the rating 
schedule, the degree of impairment caused 
by this disability.  Specifically, the 
examiner should discuss how the 
disability affects the veteran's capacity 
for performing substantially gainful 
employment, and offer an opinion as to 
whether this disability renders the 
veteran unemployable.  Finally, the 
examiner should assign the veteran's 
service-connected psychiatric disability 
an Axis V diagnosis (Global Assessment of 
Functioning scale score) consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  The examiner 
should express the rationale on which he 
bases his opinions.

When the development requested has been completed, the RO 
should readjudicate the veteran's claim on the basis of the 
additional evidence received.  If the RO does not grant the 
benefit sought, it should provide the veteran and his 
representative with a supplemental statement of the case and 
afford them an opportunity to respond thereto before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional medical 
evidence, and the Board does not intimate any opinion as to 
the merits of this appeal.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  However, 
he is not required to act until he is otherwise notified.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

